 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         UNITED CAPITAL FUNDING                        CASE NO. C15-0194JLR
           CORP.,
11                                                       ORDER GRANTING IN PART
                                Plaintiff,               AND DENYING IN PART
12                v.                                     DEFENDANT’S MOTION FOR
                                                         PARTIAL SUMMARY
13                                                       JUDGMENT
           ERICSSON INC,
14
                                Defendant.
15
                                    I.       INTRODUCTION
16
           Before the court is Defendant Ericsson Inc.’s (“Ericsson”) motion for partial
17
     summary judgment. (See MPSJ (Dkt. # 165).) Specifically, Ericsson asks the court on
18
     summary judgment to (1) cap Plaintiff United Capital Funding Corp.’s (“United Capital”)
19
     potential damages at $107,298.84; (2) declare that United Capital cannot recover
20
     prejudgment interest; and (3) declare that United Capital cannot recover any attorney’s
21
     fees. (See id. at 2.) United Capital opposes Ericsson’s motion. (See Resp. (Dkt. # 179).)
22


     ORDER - 1
 1   The court has considered the motion, all submissions in support of and opposition to the

 2   motion, the relevant portions of the record, and the applicable law. Being fully advised, 1

 3   the court GRANTS in part and DENIES in part Ericsson’s motion.

 4                                     II.     BACKGROUND

 5          In 2012, Ericsson and non-party Prithvi Solutions, Inc. (“Prithvi”) entered into a

 6   Master Services Agreement whereby Prithvi agreed to (1) provide staffing services to

 7   Ericsson, and then (2) issue invoices for those services for Ericsson to pay. (6/18/15

 8   McCombs Decl. (Dkt. # 55) ¶ 2, Ex. 1; 1/17/19 Pierce Decl. (Dkt. # 166) ¶ 2, Ex. 1 (“UC

 9   Pretrial Statement”) ¶ 3(f)-(h); 3/4/19 Baker Decl. (Dkt. # 181) ¶ 5, Ex. 3 (attaching

10   Master Services Agreement).) Article 24 of the Master Services Agreement states that

11   the Agreement “shall be construed and enforced in accordance with and governed by the

12   laws of the State of Texas, without regard to its conflict of law provisions.” (3/4/19

13   Baker Decl. ¶ 5, Ex. 3 at 26.)

14   //

15
            1
               United Capital requests oral argument. (See Resp. at title page.) Generally, the court
16   should not deny a request for oral argument made by a party opposing a motion for summary
     judgment unless the motion is denied. Dredge Corp. v. Penny, 338 F.2d 456, 462 (9th Cir.1964).
17   However, oral argument is not necessary where the non-moving party suffers no prejudice. See
     Houston v. Bryan, 725 F.2d 516, 517-18 (9th Cir., 1984); Mahon v. Credit Bureau of Placer Cty.
18   Inc., 171 F.3d 1197, 1200 (9th Cir. 1999) (holding that no oral argument was warranted where
     “[b]oth parties provided the district court with complete memoranda of the law and evidence in
19   support of their respective positions,” and “[t]he only prejudice [defendants] contend they
     suffered was the district court’s adverse ruling on the motion.”). “When a party has an adequate
20   opportunity to provide the trial court with evidence and a memorandum of law, there is no
     prejudice [in refusing to grant oral argument].” Partridge v. Reich, 141 F.3d 920, 926 (9th Cir.
     1998) (quoting Lake at Las Vegas Investors Grp., Inc. v. Pac. Malibu Dev. Corp., 933 F.2d 724,
21
     729 (9th Cir. 1991)) (alterations in Partridge). Here, the issues have been thoroughly briefed by
     the parties, and oral argument would not be of assistance to the court. See Local Rules W.D.
22   Wash. LCR 7(b)(4). Accordingly, the court DENIES United Capital’s request for oral argument.


     ORDER - 2
 1          United Capital is in the factoring business, which entails contracting to purchase

 2   accounts receivable from a client. (Compl. (Dkt. # 1) ¶ 7; UC Pretrial Statement ¶ 3(a).)

 3   The client’s invoices generally provide the terms of the accounts receivable, and the

 4   client generally pays a factoring fee to United Capital. (See Compl. ¶ 7.) On September

 5   27, 2010, Prithvi and United Capital entered into a Factoring Agreement, under which

 6   United Capital purchased Prithvi’s invoices for services Prithvi provided to Ericsson. (Id.

 7   ¶ 12; UC Pretrial Statement ¶¶ 3(a)-(c), (i); 3/4/19 Baker Decl. ¶ 5, Ex. 1 (attaching the

 8   Factoring Agreement).) United Capital states that between March 11, 2013, and May 29,

 9   2014, Ericsson paid $3,418,711.96 to United Capital in accordance with Prithvi’s

10   assignment of its accounts receivable to United Capital. (See 3/4/19 Baker Decl. ¶ 11.)

11          In 2013, former Third-Party Defendant Kyko Global, Inc. (“Kyko”) 2 obtained a

12   judgment against Prithvi. (UC Pretrial Statement ¶ 3(q).) On May 5, 2014, Kyko applied

13   to King County Superior Court for a writ of garnishment to be issued to Ericsson. (Id.

14   ¶ 3(r).) On May 6, 2014, Kyko served Ericsson with a writ of garnishment. (Id. ¶ 3(s).)

15   On May 12, 2014, Ericsson answered the Writ of Garnishment stating that it was

16   indebted to Prithvi in the amount of $189,640.84. (Id. ¶ 3(u).) On June 12, 2014, the

17   King County Superior Court entered judgment and ordered garnishee Ericsson to pay

18   Kyko $189,640.84, which Ericsson did. (See id. ¶¶ 3(x), (y).)

19          On November 24, 2014, United Capital filed the present suit against Ericsson.

20   (See Compl. (Dkt. # 1).) Specifically, United Capital alleges that Ericsson owes United

21
            2
              On March 4, 2019, Ericsson voluntarily dismissed Kyko. (Not. of Voluntary Dismissal
22   (Dkt. # 178).)


     ORDER - 3
 1   Capital $184,539.50, which sum represents the total of 22 unpaid Prithvi invoices dated

 2   March 24, 2014, to May 2, 2014. (Id. ¶¶ 12-16.) United Capital’s complaint seeks

 3   “judgment in the amount of $184,539.50, together with prejudgment interest, costs and as

 4   may be allowed, reasonable attorney’s fees.” (Id. at 6; see also id. ¶ 16 (“Ericsson owes

 5   United [Capital] the sum of $189,539.50 plus prejudgment interest at the rate prescribed

 6   by law.”); id. ¶ 18 (“To the extent the substantive laws of the [s]tate of Texas may apply

 7   to this claim, United [Capital] is entitled to be reimbursed for all of its attorney’s fees

 8   incurred pursuant to Tx. Civ. Proc. & Rem. Statute 38.001.”).) In its response to

 9   Ericsson’s present motion, however, United Capital argues that it is entitled to recover

10   $189,640.84, which is the sum that Ericsson paid to Kyko in the garnishment proceeding

11   and approximately $5,000.00 more than United Capital claimed in its complaint. (Resp.

12   at 6.)

13            Ericsson denies that it owes $184,539.50 to United Capital. (See Am. Answer

14   (Dkt. # 20) ¶ 15.) Ericsson pleaded affirmative defenses, including that it had paid the

15   $189,640.84 it owed to Prithvi via the garnishment proceeding. (Id. ¶ 23 & Counterclaim

16   ¶ 6.) Ericsson also counterclaimed alleging that it had already paid United Capital more

17   than $3,000,000.00, including overpayments while the writ of garnishment was pending.

18   (Id. Counterclaim ¶¶ 8-9.)

19            On June 18, 2015, Ericsson moved for summary judgment on United Capital’s

20   claim. (1st Ericsson MSJ (Dkt. # 52).) In support of that motion, Ericsson filed two

21   declarations from employees calculating the amount that Ericsson paid to United Capital.

22   (See 6/18/15 McCombs Decl. (Dkt. # 55); 6/18/15 Sanchez Decl. (Dkt. # 54).) Ericsson


     ORDER - 4
 1   provided testimony that it paid $189,640.84 in response to the writ of garnishment, and

 2   then continued paying on the same invoices after the garnishment because its accounting

 3   department inadvertently failed to create a “payment block” in its computer system for

 4   some of the invoices that Ericsson paid through the garnishment. (6/18/15 McCombs

 5   Decl. ¶ 6.) Ericsson further provided testimony and evidence indicating that it paid

 6   $82,342.00 to United Capital’s bank account following the May 5, 2014, garnishment.

 7   (See id.) Accordingly, Ericsson argues in its present motion that United Capital’s

 8   maximum possible recovery against Ericsson is $107,298.84 ($189,640.84, presently

 9   claimed by United Capital (see Resp. at 6), minus $82,342.00). (See MPSJ at 2.)

10          On July 16, 2015, United Capital filed its own motion for summary judgment

11   seeking resolution of its claim and Ericsson’s counterclaim. (UC MSJ (Dkt. # 74).) In a

12   supporting declaration, United Capital’s Chief Financial Officer testified that Ericsson

13   owed United Capital $182,474.50 for the 22 invoices listed in the complaint. (7/16/15

14   Baker Decl. (Dkt. # 76) ¶ 25.) This is a different amount than the $184,539.50 listed in

15   United Capital’s complaint. (Compare id. with Compl. ¶¶ 12-16.) In its response to

16   Ericsson’s present motion for partial summary judgment, United Capital asserts that it is

17   entitled to recover the entire $189,640.84 that Ericsson paid to Kyko. (Resp. at 6.)

18   However, United Capital also provides testimony that it made an inadvertent “scriveners

19   error” in calculating the amount Ericsson allegedly owes and subsequently determined

20   the Ericsson owes United Capital a total of $190,566.30 for the 22 invoices listed in its

21   complaint. (Id. (citing 3/4/19 Baker Decl. ¶ 32).) Thus, over the course of the litigation,

22   United Capital has asserted at least four different amounts that Ericsson allegedly owes.


     ORDER - 5
 1          On December 15, 2015, the court granted summary judgment in favor of Ericsson

 2   on United Capital’s claim as well as on Ericsson’s counterclaim. (12/15/15 SJ Order

 3   (Dkt. # 98).) In so ruling, the court determined as a preliminary matter that Washington

 4   law applies to this litigation:

 5          [United Capital] argues that Texas law should apply to this dispute because
            it was the choice of law in the contract between Ericsson and Prithvi. . . . .
 6          However, this litigation is only tangentially related to the contract between
            Ericsson and Prithvi which was to be governed by Texas law and the
 7          UCC. . . . . Rather, this litigation pertains to [United Capital’s] attempt to
            attack a garnishment judgment from King County Superior Court based on
 8          an assignment of rights that occurred in Washington from a Washington
            resident. . . . . Accordingly, the Court applies Washington law and the UCC.
 9
     (Id. at 4 (docket citations omitted).)
10
            United Capital appealed. (See Not. of App. (Dkt. # 123).) The Ninth Circuit
11
     reversed the district court’s grant of summary judgment to Ericsson but affirmed the
12
     district court’s decision that Washington law applies:
13
            In determining what law applies, the court looks to the choice of law rules of
14          the state in which the district court sits—in this case Washington. Klaxon
            Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941). Unless the parties
15          have clearly expressed a choice of law, courts in Washington look to “the
            state with the most significant relationship to the issue in question.” W. Am.
16          Ins. Co. v. MacDonald, 841 P.2d 1313, 1315 (Wash. Ct. App. 1992).
            Because there is no agreement between Ericsson and United [Capital] that
17          expresses a choice of law, we determine which state has the most significant
            relationship to the action.
18
            At its core, this case concerns a dispute over the right to payment associated
19          with Kyko’s garnishment judgment entered in Washington state court, which
            arose from a judgment entered in the Western District of Washington.
20          Indeed, despite United [Capital]’s contention that the garnishment action is
            irrelevant to its claims, United [Capital] asserts that “[i]nstead of paying
21          United [Capital] on [the] 22 accounts, Ericsson paid Kyko . . . in response to
            a garnishment writ” and that “[t]he money that Ericsson paid to Kyko
22          included payment of the same 22 accounts that Ericsson owed to United.”


     ORDER - 6
 1          Blue Br. at 8, 10. Thus, Washington has the most significant relationship to
            the case, and we will apply Washington law.
 2
     (9th Cir. Mem. Dec. (Dkt. # 133) at 4-5.)
 3
            Following remand from the Ninth Circuit, this matter was reassigned to the
 4
     undersigned judge. (Min. Order (Dkt. # 135).) Ericsson moves once again for partial
 5
     summary judgment. (See MPSJ.) The court now considers Ericsson’s motion.
 6
                                          III.   ANALYSIS
 7
            Ericsson seeks partial summary judgment on three issues. (See generally MPSJ.)
 8
     First, Ericsson asks the court to cap United Capital’s potential damages at $107,298.84.
 9
     (Id. at 2.) Second, Ericsson asks the court to rule on summary judgment that United
10
     Capital cannot recover prejudgment interest. (Id.) Finally, Ericsson asks the court to rule
11
     on summary judgment that United Capital cannot recover any attorney’s fees. (Id.) After
12
     briefly discussing the standard for a summary judgment motion, the court addresses the
13
     foregoing issues in reverse order.
14
     A.      Summary Judgment Standard
15
            Summary judgment is appropriate if the evidence, when viewed in the light most
16
     favorable to the non-moving party, demonstrates “that there is no genuine dispute as to
17
     any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
18
     P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Galen v. Cty. of L.A.,
19
     477 F.3d 652, 658 (9th Cir. 2007). The moving party bears the initial burden of showing
20
     there is no genuine issue of material fact and that he or she is entitled to prevail as a
21
     matter of law. Celotex, 477 U.S. at 323. If the moving party meets his or her burden,
22


     ORDER - 7
 1   then the non-moving party “must make a showing sufficient to establish a genuine

 2   dispute of material fact regarding the existence of the essential elements of his case that

 3   he must prove at trial” in order to withstand summary judgment. Galen, 477 F.3d at 658.

 4   The court is “required to view the facts and draw reasonable inferences in the light most

 5   favorable to the [non-moving] party.” Scott v. Harris, 550 U.S. 372, 378 (2007).

 6    B.     Attorney’s Fees

 7          Ericsson moves for summary judgment on United Capital’s claim for attorney’s

 8   fees. (MPSJ at 10.) Ericsson argues that both this court and the Ninth Circuit have ruled

 9   that Washington law applies to this dispute. (Id.; see also 12/15/15 SJ Order at 4; 9th Cir.

10   Mem. Dec. at 4-5.) Washington limits attorney fees to $200.00 for prevailing parties in

11   the absence of a contract, statute, or recognized equitable exception. See RCW 4.84.080;

12   City of Seattle v. McCready, 931 P.2d 156, 160 (Wash. 1997). Ericsson notes that there

13   is no contract between United Capital and Ericsson. (MPSJ at 2, 10.) Further, United

14   Capital is suing Ericsson under Section 9-406 of the Uniform Commercial Code

15   (“UCC”). (See Compl. ¶ 14.) Yet, in Washington, “[t]he UCC does not provide for an

16   award [of attorney’s fees] for a prevailing party.” King Aircraft Sales, Inc. v. Lane, 846

17   P.2d 550, 558 (Wash. Ct. App. 1993) (citing, among other authorities, Micheal-Regan

18   Co. v. Lindell, 527 F.2d 653, 656 (9th Cir. 1975) (stating that Washington law does not

19   authorize recovery of attorney’s fees under the UCC)). In the absence of any contractual,

20   statutory, or other equitable ground, Ericsson argues that the court must grant summary

21   judgment in its favor on this issue. (MPSJ at 10.)

22   //


     ORDER - 8
 1          United Capital agrees that Washington law applies, but nevertheless asserts that

 2   “pursuant to Washington’s choice-of-law rules [the court] should enforce the

 3   choice-of-law provision contained in . . . the Master Services Agreement between

 4   Ericsson and Prithvi,” which applies Texas law to construe and enforce that agreement.

 5   (Resp. at 7 (citing Baker Decl. ¶ 5, Ex. 1 § 24).) United Capital argues that “since Prithvi

 6   had the right to enforce the [Master] Services Agreement and recover attorney’s fees

 7   from Ericsson under Tx. Civ. Proc. & Rem. Statute § 38.001, so too does United

 8   [Capital]” pursuant to the Factoring Agreement between United Capital and Prithvi. (See

 9   Resp. at 10.)

10          The court disagrees. The Factoring Agreement between United Capital and

11   Prithvi never mentions the Master Services Agreement. (See generally id.) Instead, it

12   states that “[Prithvi] shall offer to sell to [United Capital] as absolute owner such of

13   [Prithvi’s] Accounts as are listed from time to time on Schedule of Accounts.” (Id.

14   ¶ 2.1.) An “Account” is defined as “a right to payment of a monetary obligation, whether

15   or not earned by performance, . . . for services rendered or to be rendered.” U.C.C.

16   § 9-102 (Am. Law Inst. & Unif. Comm’n 1977). 3 The dispute here does not involve any

17   claim or allegation of a breach of the Master Services Agreement. No party alleges that

18   Prithvi did not perform under the Master Services Agreement or that United Capital is not

19   //

20
            3
              The Factoring Agreement states that “[a]ll capitalized terms not herein defined shall
21
     have the meaning set forth in the [UCC].” (Baker Decl. ¶ 5, Ex. 1 at 3.) The term “Account” is
     capitalized in the Factoring Agreement but not defined therein. (See generally id.) Thus, the
22   court gives this term the meaning set forth in the pertinent portion of the UCC.


     ORDER - 9
 1   entitled to payment on the invoices based on any breach by Prithvi. 4 Rather, the crux of

 2   this suit involves a dispute over whether—following the execution of the Factoring

 3   Agreement between United Capital and Prithvi—Ericsson paid, did not pay, partially

 4   paid, or misdirected its payment (due to the garnishment proceeding in Washington) on

 5   the invoices at issue. 5

 6          Indeed, as this court previously explained when ruling that Washington law

 7   applies to this dispute, “this litigation is only tangentially related to the [Master Services

 8   Agreement] between Ericsson and Prithvi.” 6 (12/15/15 SJ Order at 4.) Accordingly, the

 9   court finds no reason to revisit its earlier choice-of-law ruling or to depart from the Ninth

10   Circuit’s prior ruling on appeal that this suit is governed by Washington law. As noted

11

12          4
              (See Compl. ¶ 13 (“Ericsson received each of the Outstanding and Unpaid Invoices and
     has never communicated or ever objected to any of the goods or services provided by Prithvi to
13   Ericsson supporting the sums due under the Outstanding and Unpaid Invoices.”); Am. Answer
     ¶ 13 (“Ericsson admits that it did not object to the services provided by Prithvi to Ericsson
14   supporting the sums due in the invoices.”).)
            5
               (See Compl. ¶ 15 (“United [Capital] has never received any payment of any of the
15
     amounts due and owing in connection with the Outstanding and Unpaid Invoices . . . .”), ¶ 17
     (“United [Capital] has suffered damages by virtue of Ericsson having failed to fulfill its
16   obligation to may payment to United [Capital] under the terms of the invoices and as statutorily
     required by 9-406 of the UCC.”); Am. Answer ¶ 15 (“Ericsson admits that it has not paid
17   plaintiff all of the sums listed in the invoices from Prithvi as listed in paragraph 12 of the
     Complaint, but denies it has made no payment.”), ¶ 23 (“. . . Ericsson has paid the disputed
18   amounts sought by [P]laintiff.”), ¶ 8 (Counterclaim) (“In its Complaint, [United Capital] claims
     that Prithvi had already assigned to it the Ericsson accounts receivable, and that Ericsson should
19   have paid [United Capital] instead of satisfying the Garnishment Judgment.”).)
            6
20             Ericsson also asserts liability defenses based on its assertion that United Capital’s notice
     letter to Ericsson was not sufficiently detailed to constitute notice of the assignment. (See Reply
     (Dkt. # 183) at 2 n.3; Am. Answer ¶ 22 (“The Complaint fails because the alleged account
21
     assignments were fraudulent, improper or invalid.”).) These defenses also do not implicate
     Prithvi’s performance under the Master Services Agreement (see Am. Answer ¶ 13), and they are
22   not at issue in this motion.


     ORDER - 10
 1   above, under Washington law, United Capital is not entitled to an award of attorney’s

 2   fees beyond those allowed RCW 4.84.080. The court, therefore, GRANTS Ericsson’s

 3   summary judgment motion on the issue of attorney’s fees. 7

 4    C.        Prejudgment Interest

 5          A court may award prejudgment interest if it is determined that the defendant’s

 6   liability was for a sum certain. See Hansen v. Rothaus, 730 P.2d 662, 665 (Wash. 1986)

 7   (“A defendant should not . . . be required to pay prejudgment interest in cases where he is

 8   unable to ascertain the amount he owes to the plaintiff.”). Ericsson argues that because

 9   United Capital has—over the course of this litigation—asserted four different totals to

10   which it is entitled to recover from Ericsson based on the 22 invoices at issue, United

11   Capital has not asserted a “sum certain” and, therefore, is not entitled to recover

12   prejudgment interest should it ultimately prevail at trial. (See MPSJ at 10.)

13          The court disagrees. Under Washington law, a party is entitled to prejudgment

14   interest where the amount due is liquidated. Weyerhaeuser Co. v. Commercial Union Ins.

15   Co., 15 P.3d 115, 132 (Wash. 2000), as amended (Jan. 16, 2001) (citing Prier v.

16   Refrigeration Eng’g Co., 442 P.2d 621, 626 (Wash. 1968)). A liquidated claim is “one

17   where the evidence furnishes data which, if believed, make it possible to compute the

18   //

19   //

20          7
               In its surreply, United Capital asserts that the court should strike certain portions of
     Ericsson’s reply concerning the anti-assignment provision in the Master Services Agreement.
21
     (Surreply (Dkt. # 185) at 2.) Because the court did not rely on this portion of Ericsson’s reply or
     the anti-assignment provision in rendering its decision, the court DENIES United Capital’s
22   request as moot.


     ORDER - 11
 1   amount due with exactness, without reliance on opinion or discretion.” 8 Id. “[T]he

 2   existence of a dispute over part or all of a claim does not change the claim from a

 3   liquidated to an unliquidated one.” Prier, 442 P.2d at 627.

 4          The fact that over the course of this litigation and discovery, United Capital has

 5   asserted varying totals for the invoices at issue does not change the character of United

 6   Capital’s claim from liquidated to unliquidated. The questions that will be before the

 7   jury do “not involve opinion or an exercise of discretion regarding the amount of the

 8   award, as would be the case with general damages.” See Weyerhaeuser, 15 P.3d at 133.

 9   Where, like here, “the amount sued for may be arrived at by a process of measurement or

10   computation from the data given by the proof, without any reliance upon opinion or

11   discretion after the concrete facts have been determined, the amount is liquidated and will

12   bear interest.” Prier, 442 P.2d at 626. “Mere difference of opinion as to the amount

13   is . . . no more a reason to excuse [a defendant] from [prejudgment] interest than

14   difference of opinion whether [the defendant] legally ought to pay at all, which has never

15   been held an excuse.” Id. at 627 (quoting 5A Corbin, Contracts § 1046 n.69 (1964)).

16   Although the record presently contains disputed facts regarding how United Capital

17   applied Ericsson’s payments to various Prithvi invoices and whether Ericsson misdirected

18   certain payments due to the garnishment proceedings or otherwise failed to pay the

19   invoices at issue, those facts—along with the specific a specific amount due, if any—will

20
            8
               In contrast, an unliquidated claim is one “where the exact amount of the sum to be
21
     allowed cannot be definitely fixed from the facts proved, disputed or undisputed, but must in the
     last analysis depend upon the opinion or discretion of the judge or jury as to whether a larger or a
22   smaller amount should be allowed.” Prier, 442 P.2d at 626.


     ORDER - 12
 1   be determined by a jury. If the jury finds in United Capital’s favor, then United Capital

 2   will be entitled to recover prejudgment interest on the amount of unpaid invoices.

 3   Accordingly, the court DENIES Ericsson’s motion for summary judgment on

 4   prejudgment interest.

 5   D.         Limiting United Capital’s Damages

 6          Ericsson also moves to cap the amount of damages that United Capital may assert

 7   at trial. Ericsson argues that it paid $82,342.00 to United Capital’s bank account after

 8   Ericsson answered the writ of garnishment, and that United Capital’s damages must be

 9   offset by this amount. (MPSJ at 8 (6/18/15 McCombs Decl. (Dkt. # 55) ¶ 6, Ex. 3

10   (attaching documentation of payments); id. ¶ 2, Ex. 2B at 52-55 (identifying recipient

11   bank account as belonging to United).) Ericsson asserts that applying these payments to

12   the highest of the different totals that United Capital has alleged in this suit for the

13   invoices at issue decreases United Capital’s total possible damages award to $107,298.84.

14   (See MPSJ at 8-9.)

15          United Capital counters that it has already given Ericsson credit for the $82,342.00

16   that it received from Ericsson. (Resp. at 12.) United Capital asserts that it produced

17   reports to Ericsson in this case, including a document entitled, “Collection Report

18   (Format A) – Collection posted between 7/31/2013 and 5/30/2014,” showing that United

19   Capital received $82,342.00 from Ericsson and applied those monies to payment of

20   Prithvi accounts. (Resp. at 12-13 (citing Baker Decl. ¶¶ 25-28, Ex. 18).) 9 United Capital

21
            9
             Ericsson asserts that Mr. Baker’s declaration is based solely on hearsay because he
22   asked “counsel” to perform the reconciliation. (See Reply (Dkt. # 183) at 4 (citing Baker Decl.


     ORDER - 13
 1   also concluded after reviewing a reconciliation of Ericsson’s payments with its own

 2   records that Ericsson “failed to pay United [Capital] unpaid and outstanding Prithvi

 3   invoices totaling . . . $190,566.30, and remains liable to United [Capital] for the unpaid

 4   invoices.” (Baker Decl. ¶¶ 30-32.) Accordingly, the court determines that there is a

 5   genuine dispute of material fact that prohibits the court from entering summary judgment

 6   on this issue in Ericsson’s favor. The court, therefore, DENIES Ericsson’s motion on this

 7   issue. 10

 8   //

 9   //

10   //

11   //

12   //

13   //

14
     ¶¶ 31-32 n.6).) The court rejects this argument because Mr. Baker attests that “United [Capital]
15
     reviewed the reconciliation and determined that . . . Ericsson failed to pay United [Capital]
     unpaid and outstanding Prithvi invoices . . . .” (Baker Decl. ¶ 32.)
16
             10
                In its surreply, United Capital asks the court to strike certain portions of Ericsson’s
17   reply concerning the payments Ericsson made to Untied Capital as going beyond the scope of a
     proper reply by seeking relief not requested in Ericsson’s motion. (Surreply at 1.) Because the
18   court denies Ericsson’s motion for summary judgment concerning a limitation on United
     Capital’s damages, and does not grant any relief outside the scope of Ericsson’s motion, the
19   court DENIES United Capital’s request as moot.
             In addition, United Capital asks the court to strike certain “objections” Ericsson raises in
20   its reply to evidence offered by United Capital concerning Ericsson’s payments on Prithvi
     invoices. (Id. at 2-3.) The “objections” United Capital asks the court to strike are more aptly
     viewed as arguments that go the weight of United Capital’s evidence rather than true evidentiary
21
     objections. Further, because the court denies Ericsson’s motion to limit United Capital’s
     damages, the court also DENIES United Capital’s request to strike Ericsson’s “objections” as
22   moot.


     ORDER - 14
 1                                  IV.    CONCLUSION

 2         Based on the foregoing analysis, the court GRANTS in part and DENIES in part

 3   Ericsson’s motion for partial summary judgment (Dkt. # 165).

 4         Dated this 28th day of May, 2019.

 5

 6                                                 A
                                                   JAMES L. ROBART
 7
                                                   United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 15
